Exhibit 10.1

FIRST OMNIBUS AMENDMENT

THIS FIRST OMNIBUS AMENDMENT (“this Amendment”) is entered into as of July 13,
2012, by and among:

(i) COMPUTERSHARE TRUST COMPANY OF CANADA in its capacity as trustee of GMF
CANADA LEASING TRUST, an Ontario trust, (the “Issuer” or the “Lender”);

(ii) GM FINANCIAL CANADA LEASING LTD., as borrower, (the “Borrower”);

(iii) FINANCIALINX CORPORATION (“FinanciaLinx” individually, and in its capacity
as servicer, the “Servicer”);

(iv) DEUTSCHE BANK AG, CANADA BRANCH, as an administrative agent (together with
its successors in such capacity, an “Administrative Agent”) and BMO NESBITT
BURNS INC., as an administrative agent (together with its successors in such
capacity, an “Administrative Agent”) (collectively, the “Administrative
Agents”);

(v) BNY TRUST COMPANY OF CANADA, as indenture trustee (the “Indenture Trustee”);

(vi) the PURCHASERS identified on the signature pages hereto;

(vii) AMERICREDIT FINANCIAL SERVICES, INC., as performance guarantor (the
“Performance Guarantor”); and

(viii) the AGENTS identified on the signature pages hereto.

PRELIMINARY STATEMENTS

A. The Borrower, the Servicer and the Lender are party to that certain Credit
and Security Agreement dated as of July 15, 2011 (the “Credit and Security
Agreement”).

B. The Borrower, the Lender, the Servicer and the Administrative Agents are
party to that certain 2011-A Borrower Note Supplement to the Credit and Security
Agreement dated as of July 15, 2011 (the “Borrower Note Supplement”).

C. The Issuer and the Indenture Trustee are party to that certain Indenture,
dated as of July 15, 2011 (the “Indenture”).

D. The Issuer, the Indenture Trustee and the Administrative Agents are party to
that certain Series 2011-A Supplemental Indenture, dated as of July 15, 2011
(the “Indenture Supplement”).

E. The Issuer, the Servicer, the Borrower, the financial institutions party
thereto, as Purchasers, the Agents party thereto, the Administrative Agents, and
the Indenture Trustee are party to that certain Note Purchase Agreement, dated
as of July 15, 2011 (the “Note Purchase Agreement”).



--------------------------------------------------------------------------------

F. The Borrower, the Servicer and the Issuer are party to that certain Servicing
Agreement, dated as of July 15, 2011 (the “Servicing Agreement”).

G. The Borrower, the Servicer, the Issuer, and the Administrative Agents are
party to that certain 2011-A Servicing Supplement, dated as of July 15, 2011
(the “Servicing Supplement” and together with the Credit and Security Agreement,
the Borrower Note Supplement, the Indenture, the Indenture Supplement, the Note
Purchase Agreement and the Servicing Agreement, the “Agreements”).

H. Each of the parties hereto (other than the Performance Guarantor) desires to
amend certain of the Agreements to which it is a party (after giving effect to
the joinder set forth herein) on the terms and conditions set forth herein.

I. The Administrative Agents are entering into this agreement on behalf of and
as agents for the holders of Notes issued under the Indenture Supplement.

J. The Performance Guarantor joins as a party hereto solely for the purpose of
providing its consent, confirmation and acknowledgement under Section 11.02
hereof and the agreements and representations made by it under Sections 10.01
and 10.02 hereof.

SECTION 1. Definitions and Usage.

1.01 Capitalized terms used herein and not defined herein shall have the
meanings given to such terms in Appendix 1 to the Borrower Note Supplement or,
if not defined therein, such terms shall have the meanings given to them in
Appendix A to the Credit and Security Agreement or, if not defined therein, such
terms shall have the meanings given to them in the Note Purchase Agreement. In
addition, the term “Amendment Effective Date” has the meaning set forth in
Section 8 below.

1.02 Each of the Agreements refers to rules of construction and usage that are
set out in Appendix A to the Credit and Security Agreement. Such rules are,
therefore, applicable to this Amendment and, for greater certainty, are
incorporated by reference into this Amendment.

SECTION 2. Amendments to the Borrower Note Supplement. Effective as of the
Amendment Effective Date and subject to the satisfaction of the conditions
precedent set forth in Section 8 below, the Borrower Note Supplement is hereby
amended as follows:

2.01 Section 2.1(b)(v) is amended and restated in its entirety as follows:

“(v) the “Borrower Note Final Scheduled Payment Date” will be (A) from the
2011-A Closing Date and to but excluding the date on which the first Borrowing
Notice is delivered, the Payment Date occurring in January 2018 and (B) at any
time after the date on which such Borrowing Notice is delivered, the date
specified as the

 

- 2 -



--------------------------------------------------------------------------------

“Borrower Note Final Scheduled Payment Date (Revised)” in the most recent
Borrowing Notice, which date will be set for each such Borrowing Notice based on
the then-current Final Payment Date;”

SECTION 3. Amendment to Appendix 1 to Borrower Note Supplement. Effective as of
the Amendment Effective Date and subject to the satisfaction of the conditions
precedent set forth in Section 8 below, Appendix 1 to the Borrower Note
Supplement is hereby amended as follows:

3.01 The definition of “Commitment Termination Date” therein is amended and
restated in its entirety as follows:

““Commitment Termination Date” means, with respect to a Committed Purchaser,
July 12, 2013, as such date may be extended by such Committed Purchaser from
time to time in accordance with Section 2.2(c) of the Note Purchase Agreement.”

3.02 The definition of “Eligible Collateral Balance (Commercial)” therein is
amended and restated in its entirety as follows:

““Eligible Collateral Balance (Commercial)” means, on any date of determination,
the least of (i) the sum of the Securitization Values of all Eligible Pool
Assets for which the related 2011-A Lease Agreement is a Commercial Lease
Agreement, (ii) the Proforma Collateral Balance (Prime) less the Eligible
Collateral Balance (Prime) less the Eligible Collateral Balance (Near-Prime),
(iii) an amount equal to (x) the Proforma Collateral Balance (Prime and
Near-Prime) multiplied by (y) 20%, and (iv) an amount equal to the lesser of
(A) (x) the Proforma Collateral Balance (Prime) multiplied by (y) 20% and
(B) (x) the Proforma Collateral Balance (Prime, Near-Prime and Sub-Prime)
multiplied by (y) 20%. For all purposes in this definition, Securitization
Values shall be calculated giving effect to any Allocation or Reallocation since
the last day of the immediately preceding Collection Period.”

3.03 The definition of “Leased Vehicle” therein is amended and restated in its
entirety as follows:

““Leased Vehicle” means a new General Motors automobile, sport utility vehicle,
light duty truck (including through the 3500 series) and van sold in Canada,
together with all accessories, parts and additions constituting a part thereof,
and all accessions thereto, leased to a Lessee pursuant to a Lease Agreement.”

3.04 The definition of “Proforma Collateral Balance (Prime and Near-Prime)”
therein is amended by replacing the reference therein to “80%” with “70%”.

3.05 The definition of “Proforma Collateral Balance (Prime, Near-Prime and
Sub-Prime)” therein is amended by replacing the reference therein to “90%” with
“80%”.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 4. Amendments to Exhibit X to Appendix 1 to Borrower Note Supplement.
Effective as of the Amendment Effective Date and subject to the satisfaction of
the conditions precedent set forth in Section 8 below, Exhibit X is hereby
amended as follows:

4.01 Clause (xix) therein is amended and restated in its entirety as follows:

““(xix) the related 2011-A Leased Vehicle is new and is an automobile, light
duty truck (including through the 3500 series), van or sport utility vehicle
manufactured by General Motors Company or an Affiliate thereof;”

4.02 Clause (xxxii) therein is amended and restated in its entirety as follows:

“(xxxii) if the 2011-A Lease Agreement is a Commercial Lease Agreement, the
related Lessee is an obligor in respect of no more than (x) a total of 15 Lease
Agreements that are included in the 2011-A Designated Pool at such time; and
(y) a total of 25 Lease Agreements that are included in the Lease Portfolio at
such time;”

4.03 New clause (xxxv) is added thereto as follows:

“(xxxv) if the 2011-A Lease Agreement is a Commercial Lease Agreement and the
related 2011-A Leased Vehicle is either a light duty truck with a “work truck”
or “WT” designation or is a van with a “cargo van” designation, the Contract
Residual Value of such 2011-A Lease Agreement is not greater than 80% of the
residual value of such 2011-A Leased Vehicle on the related Maturity Date as
determined in accordance with the then-current Automotive Lease Guide upon
origination of such 2011-A Lease Agreement.”

4.04 Clause (xxxiii) therein is amended by deleting the word “and” from the end
of such clause (xxxiii) and clause (xxxiv) therein is amended by deleting the
period at the end of such clause (xxxiv) and adding the words “; and” in
substitution therefor.

SECTION 5. Amendments to the Note Purchase Agreement. Effective as of the
Amendment Effective Date and subject to the satisfaction of the conditions
precedent set forth in Section 8 below, the Note Purchase Agreement is hereby
amended as follows:

5.01 The definition of “Aggregate Commitment” set forth in Section 1.1 thereof
is amended and restated in its entirety as follows:

““Aggregate Commitment” shall mean $800,000,000.”

5.02 The definition of “Commitment Termination Date” set forth in Section 1.1
thereof is amended and restated in its entirety as follows:

““Commitment Termination Date” shall mean, with respect to a Committed
Purchaser, July 12, 2013, as such date may be extended by such Committed
Purchaser from time to time in accordance with subsection 2.2(c).”

 

- 4 -



--------------------------------------------------------------------------------

5.03 The definition of “CP Conduit” set forth in Section 1.1 thereof is amended
and restated in its entirety as follows:

““CP Conduit” shall mean any Purchaser which is designated as a CP Conduit on
the signature pages hereto or in the Transfer Supplement or Joinder Supplement
pursuant to which it became a party to this Agreement; provided that, in any
event, at the time such CP Conduit is so designated as a Purchaser and for so
long as such CP Conduit is a Noteholder of 2011-A Trust Notes, such CP Conduit’s
Commercial Paper Notes shall be “fully wrapped”, based on the Support Facility
of such CP Conduit; for purposes hereof, a CP Conduit’s Commercial Paper Notes
shall be considered “fully wrapped” if (i) its Support Facility at the time in
question constitutes full wrap liquidity as it pertains to such Commercial Paper
Notes that qualifies as such under any related criteria set forth by each
respective rating agency that rates such Commercial Paper Notes, and (ii) the
ratings or ratings confirmations of such Commercial Paper Notes are based on the
presence of such Support Facility and the short-term ratings of the provider
thereof.

5.04 The definition of “Purchaser Group” set forth in Section 1.1 thereof is
amended and restated in its entirety as follows:

““Purchaser Group” shall mean each group consisting of (i) one or more Committed
Purchasers, (ii) an Agent and (iii) if applicable, one or more CP Conduits. As
of July 13, 2012, the Purchaser Groups are set forth on Schedule I hereto.”

5.05 Section 2.2(c) thereof is amended by deleting the words “Commitment
Expiration Date” in the last line of such Section 2.2(c) and adding the words
“Commitment Termination Date” in replace thereof.

5.06 Section 2.6(c) thereof is amended by and restated in its entirety as
follows:

“(c) In the event that for any reason, (i) the Issuer shall revoke or cancel any
Borrowing Notice or decrease the Additional Principal Amount subject thereto, or
(ii) any Purchaser receives any repayment of any portion of its share of any
Borrowing constituting a part of the Note Principal Balance on an Interim
Payment Date or (iii) the Issuer (or either the Borrower or the Servicer on
behalf of the Issuer) has elected to cause the Committed Purchasers in a
Non-Consenting Party’s Purchaser Group to assign its Commitment to a Replacement
Committed Purchaser pursuant to Section 9.5(a)(y), then in any such case each
affected Purchaser shall be entitled to be indemnified by the Borrower and the
Issuer (jointly and severally), against, and to be paid the amount equal to any
loss or reasonable out-of-pocket expense suffered by such Purchaser as a result
of such change or such repayment or such assignment, including, in the case of a
CP Conduit, any loss, cost or expense suffered by such CP Conduit by reason of
its issuance of Commercial Paper Notes or its incurrence of other obligations
reasonably allocated by such CP Conduit to its funding or the maintenance of its
funding of its share of the Note Principal Balance, or, in the case of any
Purchaser, redeploying funds prepaid or repaid, in amounts which correspond to
its share of the Note Principal Balance. A statement

 

- 5 -



--------------------------------------------------------------------------------

setting forth in reasonable detail the calculations of any additional amounts
payable pursuant to this Section submitted by a Purchaser or Agent or by an
Administrative Agent, as the case may be, to the Borrower and the Issuer shall
be conclusive absent manifest error. Amounts payable pursuant to this
Section 2.6(c) shall be due no later than the Payment Date following receipt by
the Borrower and the Issuer of such request for payment under this
Section 2.6(c), if such request is received by the Borrower and the Issuer no
later than five (5) Business Days prior to the Determination Date related to
such Payment Date, and otherwise on the following Payment Date (or, if earlier,
on the Termination Date); provided, however, that neither the Borrower nor the
Issuer shall be obligated to pay any amount under this Section 2.6(c) that
relates to any period beyond the Interest Accrual Period relating to such
Payment Date.”

5.07 Section 6.3 thereof is amended by adding the following sentences to the end
of Section 6.3:

“For the purposes hereof, “nonpublic information” means all confidential and
proprietary oral, written, electronic or documentary information regarding
AmeriCredit or any of its Affiliates or the business of any such entity that is
disclosed either in connection with any party’s execution and delivery of this
Agreement or during the term of this Agreement, and that is either furnished or
made available by AmeriCredit or any of its Affiliates to any Administrative
Agent, Agent or Purchaser pursuant to this Agreement, including, but not limited
to, any of the following: marketing philosophy, techniques, and objectives;
advertising and promotional copy; competitive advantages and disadvantages;
financial results; technological developments; loan evaluation programs;
customer lists; account information, profiles and demographics; credit scoring
criteria, formulas and programs; research and development efforts; any investor,
financial, commercial, technical or scientific information (including, but not
limited to, patents, copyrights, trademarks, service marks, trade names and
dress, and applications relating to same, trade secrets, software, code,
inventions, know-how and similar information); any projections or forecasts
regarding any of the foregoing; and any and all other confidential business
information. Each Administrative Agent and each Agent and Purchaser acknowledges
that monetary damages standing alone might not be adequate to compensate
AmeriCredit and its Affiliates in the event of an unauthorized disclosure,
misappropriation or misuse of the nonpublic information by any Administrative
Agent, Agent or Purchaser. Accordingly, each Administrative Agent and each Agent
and Purchaser acknowledges, severally and with respect to itself only, that any
such breach or threatened breach of the terms of this Agreement might cause
irreparable harm to AmeriCredit and its Affiliates and that, in addition to any
other remedies that may be available at law, in equity or otherwise, AmeriCredit
and its Affiliates shall be entitled to seek injunctive relief against the
breach of this Agreement or the continuation of any breach.”

5.08 Section 9.5 thereof is amended and restated in its entirety as follows:

“Section 9.5 Replacement of Purchaser Groups.

 

- 6 -



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary contained herein or in any other
Related Documents, in the event that any Purchaser or Agent fails to give its
consent to any amendment, modification or termination of, or waiver under, any
Related Document (each, an “Action”), by the date specified by the Issuer or
either the Borrower or the Servicer on behalf of the Issuer, for which
(A) Agents and Committed Purchasers representing at least half of the requisite
percentage of the Agents and Committed Purchasers necessary for such Action to
be approved have consented to such Action, and (B) the requisite percentage of
the Agents and Committed Purchasers necessary for such Action to be approved
have not consented to such Action (or provided written notice that they intend
to consent) (each, a “Non-Consenting Party”), then the Issuer (or either the
Borrower or the Servicer on behalf of the Issuer) shall be permitted, upon not
less than ten (10) days’ prior written notice to the Administrative Agents, such
Non-Consenting Party and its related Agent, to (x)(1) elect to terminate the
Commitment, if any, of such Non-Consenting Party on the date specified in such
termination notice, and (2) prepay on the date of such termination the aggregate
Note Principal Balance of the 2011-A Trust Notes held by or on behalf of such
Non-Consenting Party’s Purchaser Group and all accrued and unpaid interest
thereon (in which case, the Borrower shall concurrently pay all other accrued
and unpaid fees, expenses and other amounts payable to such Non-Consenting Party
and the Agents and Purchasers in its related Purchaser Group under the Related
Documents and shall also prepay to the Issuer on the date of such termination an
amount owing under the 2011-A Borrower Note equal to the aggregate Note
Principal Balance of the 2011-A Trust Notes held by or on behalf of such
Non-Consenting Party’s Purchaser Group and all accrued and unpaid interest
thereon under the 2011-A Borrower Note, together with any interest thereon that
would have accrued from the date of such termination to but excluding the next
Payment Date to occur following such termination, assuming that no such
termination had occurred), or (y) elect to cause the Committed Purchasers in
such Non-Consenting Party’s Purchaser Group to assign (and such Committed
Purchasers shall assign) its Commitment to a replacement committed purchaser (a
“Replacement Committed Purchaser”) and terminate each other Purchaser and Agent
in such Purchaser Group.

(b) The Issuer (or either the Borrower or the Servicer on behalf of the Issuer)
shall not be permitted to make an election described in the foregoing clause
(a) unless (i) no Event of Default shall have occurred and be continuing at the
time of such election (unless such Event of Default would no longer be
continuing after giving effect to such election), (ii) in respect of an election
described in subclause (y) of the foregoing clause (a) only, on or prior to the
effectiveness of the applicable assignment, the Non-Consenting Party or its
related Agent shall have received payment by or on behalf of the related
Replacement Committed Purchaser of the aggregate Note Principal Balance of the
2011-A Trust Notes held by or on behalf of such Non-Consenting Party’s Purchaser
Group and all accrued and unpaid interest thereon and all other accrued and
unpaid fees and expenses of such Non-Consenting Party and the Agents and
Purchasers in its related Purchaser Group, and (iii) the Replacement Committed
Purchaser shall have consented to the applicable Action. Each Non-Consenting
Party to be terminated under this Section 9.5 hereby agrees to take, and to
cause its related Purchaser Group to take, all actions

 

- 7 -



--------------------------------------------------------------------------------

reasonably necessary or as any Administrative Agent may reasonably request, at
the expense of the Borrower, to permit a Replacement Committed Purchaser (and
the other Purchasers and Agent for such Replacement Committed Purchaser’s
Purchaser Group) to succeed to its rights and obligations hereunder.

(c) In addition, in the event that any Purchaser which is designated as a CP
Conduit in the Transfer Supplement or Joinder Supplement pursuant to which it
became a party to this Agreement is at any time not “fully wrapped” (as such
phrase is defined in the definition of “CP Conduit”), then the Issuer (or either
the Borrower or the Servicer on behalf of the Issuer) shall be permitted, upon
not less than ten (10) days’ prior written notice to the Administrative Agents,
such Purchaser and its related Agent, to exercise, effective as of any Payment
Date, any of the remedies described in clause (x) or (y) of Section 9.5(a), and
the last sentence of Section 9.5(b) shall apply with respect thereto, mutatis
mutandis.”

5.09 Schedule I thereto is deleted and replaced with the new Schedule I attached
hereto as Exhibit A.

5.10 Schedule II thereto is deleted and replaced with the new Schedule II
attached hereto as Exhibit D.

5.11 Exhibit A thereto is deleted and replaced with the new Exhibit A attached
hereto as Exhibit B.

5.12 Joinder of New Purchaser Group.

(a) The parties hereto acknowledge and agree that, effective as of the Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 8 below, there shall be created one new Purchaser Group under
the Note Purchase Agreement (the “New Purchaser Group”) consisting of Royal Bank
of Canada (“RBC”), as agent (in such capacity, the “New Agent”), RBC as
committed purchaser (in such capacity, the “New Committed Purchaser”) and Plaza
Trust (in such capacity, the “New CP Conduit”). Each of the New Agent, the New
Committed Purchaser and the New CP Conduit shall be referred to in this
Section 5.12 as a “New Party” and all of the foregoing shall be referred to
collectively as the “New Parties”.

(b) By executing and delivering this Amendment, each New Party confirms to and
agrees with the Administrative Agent, the Agents and the Purchasers as follows:

(i) none of the Administrative Agents, the Agents or the Purchasers makes any
representation or warranty or assumes any responsibility with respect to any
statements, warranties or representations made in or in connection with the Note
Purchase Agreement or the other Related Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Note Purchase
Agreement or any

 

- 8 -



--------------------------------------------------------------------------------

other instrument or document furnished pursuant thereto, or with respect to the
Issuer, the financial condition of the 2011-A Lease Agreements, the 2011-A
Leased Vehicles, the Borrower, FinanciaLinx, the Servicer, the Issuer, any
Backup Servicer, the Performance Guarantor or the Indenture Trustee, or the
performance or observance by the Borrower, FinanciaLinx, the Servicer, the
Issuer, any Backup Servicer, the Performance Guarantor or the Indenture Trustee
of any of their respective obligations under the Note Purchase Agreement, the
other Related Documents or any other instrument or document furnished pursuant
thereto;

(ii) each New Party confirms that it has received a copy of such documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and become party to the Note Purchase
Agreement;

(iii) each New Party will, independently and without reliance upon any
Administrative Agent, any Agent or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Note
Purchase Agreement or the other Related Documents;

(iv) the New CP Conduit and the New Committed Purchaser in the New Purchaser
Group irrevocably appoints and authorizes the New Agent to take such action as
agent on its behalf and to exercise such powers under the Note Purchase
Agreement and the other Related Documents as are delegated to the New Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article 7 of the Note Purchase Agreement;

(v) each New Party irrevocably appoints and authorizes the Administrative Agents
to take such action as agent on its behalf and to exercise such powers under the
Note Purchase Agreement and the other Related Documents as are delegated to the
Administrative Agents by the terms thereof, together with such powers as are
reasonably incidental thereto, all in accordance with Article 7 of the Note
Purchase Agreement and Article IX of the Indenture Supplement; and

(vi) the New Committed Purchaser agrees (for the benefit of the parties hereto
and the other Purchasers) that it will perform in accordance with their terms
all of the obligations which by the terms of the Note Purchase Agreement are
required to be performed by it as a Purchaser designated as a Committed
Purchaser.

(c) The signature page to this Amendment for the New Purchaser Group sets forth
administrative information with respect to such New Purchaser Group.

 

- 9 -



--------------------------------------------------------------------------------

(d) Each New Party makes each of the covenants, agreements, acknowledgements,
consents, representations and warranties set forth in the form of Investment
Letter attached to the Note Purchase Agreement as Exhibit A to the Issuer on the
Amendment Effective Date.

(e) For purposes of the trust indenture for the New CP Conduit and any liquidity
agreements or credit enhancement agreements to which the New CP Conduit may from
time to time be party, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time (i) the Note Purchase
Agreement is a “Purchase Agreement”, and (ii) the following terms used in such
trust indenture or any such liquidity or credit enhancement agreement as it
pertains to the Note Purchase Agreement and the transactions contemplated
therein will for such purposes have the following meanings: (A) “Pool Investment
Amount” will mean, at any time, an amount equal to the New CP Conduit’s
Percentage Interest in the Note Principal Balance at such time, (B) “ABS Value”
will mean the Actual Eligible Collateral Balance, and (C) “Note Percentage” will
mean the New CP Conduit’s Percentage Interest. The foregoing statements are made
by the New CP Conduit only and not by any other party hereto and no such other
party hereto (apart from RBC, as applicable) has any obligation or liability
under any such trust indenture or any such liquidity or credit enhancement
agreement.

SECTION 6. Amendments to the Servicing Agreement. Effective as of the Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 8 below, the Servicing Agreement is hereby amended as follows:

6.01 Section 3.1(g) thereof is amended and restated in its entirety as follows:

“(g) The Company or the Servicer on behalf of the Company may, at any time and
from time to time, (i) establish a new Residual Pool Collection Account that
replaces or supplements the existing Residual Pool Collection Account and,
following the establishment of such new Residual Pool Collection Account, may
transfer all or any cash and/or investments, as it may determine in its sole
discretion, to such new Residual Pool Collection Account and (ii) unless
otherwise specified in the related Servicing Supplement with respect to a
Borrower Note Collection Account, establish a new Borrower Note Collection
Account as an Eligible Deposit Account with the same or a different Eligible
Institution at which the existing Borrower Note Collection Account is then
located and, following the establishment of such new Borrower Note Collection
Account, shall transfer any cash and/or any investments from such existing
Borrower Note Collection Account to such new Borrower Note Collection Account.”

SECTION 7. Amendments to the Servicing Supplement. Effective as of the Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 8 below, the Servicing Supplement is hereby amended as follows:

7.01 Section 2.3(f) thereof is amended by adding the following sentences to the
end of Section 2.3(f):

 

- 10 -



--------------------------------------------------------------------------------

“If, at any time or from time to time prior to the Final Date, the Company or
the Servicer on behalf of the Company decides to establish a new 2011-A Deposit
Account for any existing 2011-A Deposit Account pursuant to Section 3.1(g) of
the Basic Servicing Agreement, the Company or the Servicer, as the case may be,
shall notify the Indenture Trustee and the Administrative Agents of such
decision. Within 30 days (or such longer period as the Servicer may permit)
following receipt by the Indenture Trustee of such notice, (i) the Indenture
Trustee shall, with the assistance of the Servicer (to the extent necessary),
cause such new 2011-A Deposit Account to be established in the name of the
Indenture Trustee and otherwise satisfying the requirements of this Section 2.3
in respect of such 2011-A Deposit Account, (ii) each of the Issuer, the
Servicer, the Indenture Trustee and the Eligible Institution at which such new
2011-A Deposit Account has been established shall execute and the Servicer shall
deliver to the Indenture Trustee and the Administrative Agents an Account
Control Agreement for such new 2011-A Deposit Account and (iii) following the
execution and delivery of such Account Control Agreement, the Indenture Trustee
or the Servicer shall transfer any cash and/or any investments from such
existing 2011-A Deposit Account to such new 2011-A Deposit Account.”

SECTION 8. Conditions Precedent. This Amendment shall become effective on the
date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:

8.01 the receipt by the Administrative Agents and the New Agent or their counsel
of counterpart signature pages to this Amendment and each other document,
certificate and opinion to be executed or delivered by or among some or all of
the parties hereto in connection with this Amendment, as more fully described on
Exhibit C hereto; and

8.02 the payment by the Borrower of all fees due and payable by the Borrower
pursuant to the First Amended and Restated Supplemental Fee Letter or the
Subsequent Arrangement Fee Letter, which are referred to in Exhibit C hereto.

SECTION 9. Issuer Order; Noteholder and Committed Purchaser Consents. By
execution hereof, each of the Issuer and the Noteholders party hereto,
constituting all of the Noteholders and all of the Committed Purchasers, hereby
consent to this Amendment and hereby authorize, instruct and direct the
Indenture Trustee to execute this Amendment and further hereby authorizes,
instructs and directs the Indenture Trustee to execute this Amendment without
receiving an Officer’s Certificate or an Opinion of Counsel pursuant to the
Indenture or the Indenture Supplement.

SECTION 10. Covenants, Representation and Warranties of the Issuer, the
Borrower, FinanciaLinx and the Performance Guarantor.

10.01 Upon the effectiveness of this Amendment, each of the Issuer, the Borrower
and FinanciaLinx each severally, with respect to itself only, hereby
(i) reaffirms all covenants, representations and warranties made by it in the
Agreements to which it is a party to the extent the same are not amended hereby
and (ii) agrees that all such covenants, representations and warranties shall be
deemed to have been re-made as of the effective date of

 

- 11 -



--------------------------------------------------------------------------------

this Amendment; and the Performance Guarantor hereby (x) reaffirms all
covenants, representations and warranties made by it in the Performance
Guarantee and (y) agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the effective date of this Amendment.

10.02 Each of the Issuer, the Borrower, FinanciaLinx and the Performance
Guarantor severally, with respect to itself only, hereby represents and warrants
that this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.

SECTION 11. Ratification.

11.01 Each Agreement, as amended hereby, is hereby ratified, approved and
confirmed in all respects.

11.02 The Performance Guarantor hereby consents to the amendments to the
Agreements effected hereby and confirms and acknowledges that its obligations
under the Performance Guarantee remain in full force and effect, notwithstanding
such amendments.

SECTION 12. Reference to and Effect on the Agreements.

12.01 Upon the effectiveness of this Amendment, (i) each reference in an
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Agreement as amended hereby, and
(ii) each reference to an Agreement in any document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Agreement as amended hereby.

12.02 Except as specifically amended above, the terms and conditions of each
Agreement and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

12.03 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agents
or the Agents under any of the Agreements, the other Related Documents or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein, in each case, except as
specifically set forth herein.

SECTION 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or electronic mail (in .pdf or .tif format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

- 12 -



--------------------------------------------------------------------------------

SECTION 14. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the Province of Ontario and the federal
laws of Canada applicable therein, without giving effect to otherwise applicable
principles of conflicts of law.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 13 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

GMF CANADA LEASING TRUST

By:

  COMPUTERSHARE TRUST COMPANY OF CANADA, not in its individual capacity but
solely as trustee of GMF CANADA LEASING TRUST, by its Financial Services Agent,
FINANCIALINX CORPORATION

By:

   

Name:

 

Title:

  FINANCIALINX CORPORATION, individually and as Servicer

By:

   

Name:

 

Title:

  GM FINANCIAL CANADA LEASING LTD., as Borrower

By:

   

Name:

 

Title:

  Acknowledged and Agreed to: AMERICREDIT FINANCIAL SERVICES, INC., as
Performance Guarantor solely with respect to Sections 10.01, 10.02 and 11.02

By:

   

Name:

 

Title:

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, CANADA BRANCH, as an Administrative Agent, an Agent and as a
Committed Purchaser

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

BMO NESBITT BURNS INC., as an Administrative Agent and as an Agent

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA in its capacity as trustee of PRECISION TRUST, as a
Committed Purchaser, by its securitization agent, BMO NESBITT BURNS INC. By:    

Name:

 

Title:

  By:    

Name:

 

Title:

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Agent By:    

Name:

 

Title:

  By:    

Name:

 

Title:

  Address for Notices: Royal Bank of Canada c/o RBC Capital Markets
Securitization Finance Royal Bank Plaza, North Tower 200 Bay Street, 4th Floor
Toronto, Ontario M5J 2W7 Wiring Instructions: Name of Lender: ROYAL BANK OF
CANADA Address: 20 King Street West, 7th floor

City / Province / Postal Code Toronto, Ontario,

M5H 1C4

Payment Instructions

Currency: CDN Dollars

Beneficiary bank : ROYAL BANK OF CANADA, TORONTO Bank #: 0003

SWIFT: ROYCCAT2

Beneficiary’s Name: RBC Lending Operations

Beneficiary’s Account (including transit):

000021026830

Information for the Beneficiary: ATTENTION:

LIABILITY DEPT

REFERENCE: GMF Canada Leasing Trust

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Committed Purchaser By:    

Name:

 

Title:

  By:    

Name:

 

Title:

 

Address for Notices:

Royal Bank of Canada

c/o RBC Capital Markets

Securitization Finance

Royal Bank Plaza, North Tower

200 Bay Street, 4th Floor

Toronto, Ontario M5J 2W7

Wiring Instructions:

Name of Lender: ROYAL BANK OF CANADA

Address: 20 King Street West, 7th floor

City / Province / Postal Code Toronto, Ontario,

M5H 1C4

Payment Instructions

Currency: CDN Dollars

Beneficiary bank : ROYAL BANK OF CANADA,

TORONTO

Bank #: 0003

SWIFT: ROYCCAT2

Beneficiary’s Name: RBC Lending Operations

Beneficiary’s Account (including transit):

000021026830

Information for the Beneficiary: ATTENTION:

LIABILITY DEPT

REFERENCE: GMF Canada Leasing Trust

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

CIBC MELLON TRUST COMPANY in its capacity as trustee of PLAZA TRUST, as a CP
Conduit, by ROYAL BANK OF CANADA, in its capacity as Financial Services Agent

By:

   

Name:

 

Title:

 

By:

   

Name:

 

Title:

 

Address for Notices:

 

CIBC Mellon Trust Company,

in its capacity as trustee of Plaza Trust

c/o RBC Capital Markets

Securitization Finance

Royal Bank Plaza, North Tower

200 Bay Street, 4th Floor

Toronto, Ontario M5J 2W7

 

Wiring Instructions:

 

Royal Bank of Canada, Main Branch

200 Bay Street

Toronto, Ontario M5J 2W7

 

Beneficiary: Plaza Trust

SWIFT: ROYCCAT2

Acct #: 00002 1252659

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

BNY TRUST COMPANY OF CANADA, as Indenture Trustee

By:

   

Name:

 

Title:

 

Signature Page to First Omnibus Amendment



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE I

Purchaser Groups

 

Purchaser

Group

 

Agent

 

CP Conduit(s)

 

Committed

Purchaser

 

Commitment

 

Maximum

Purchase

Amount

DB

  Deutsche Bank AG, Canada Branch   N/A   Deutsche Bank AG, Canada Branch  
$300,000,000   $300,000,000

BMO

  BMO Nesbitt Burns Inc.   N/A   BNY Trust Company of Canada in its capacity as
trustee of Precision Trust   $300,000,000   $300,000,000

RBC

  Royal Bank Of Canada   CIBC Mellon Trust Company in its capacity as trustee of
Plaza Trust   Royal Bank of Canada   $200,000,000   $200,000,000 TOTAL  
$800,000,000   $800,000,000



--------------------------------------------------------------------------------

EXHIBIT B

EXHIBIT A

FORM OF INVESTMENT LETTER

[Date]

GMF Canada Leasing Trust

c/o FINANCIALINX CORPORATION

Suite 600, 2001 Sheppard Ave. East

Toronto, ON

M2J 4Z8

Attention: Chief Financial Officer

[Name and address of Transferor Purchaser]

 

Re GMF Canada Leasing Trust

Series 2011-A Floating Rate Asset Backed Notes

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to Section 8.1(a) of the Note Purchase Agreement dated as
of July 15, 2011 (as amended, the “Note Purchase Agreement”), among GMF Canada
Leasing Trust, FinanciaLinx Corporation, GM Financial Canada Leasing Ltd., the
Purchasers from time to time parties thereto, the Agents from time to time
parties thereto, Deutsche Bank AG, Canada Branch, as an Administrative Agent,
BMO Nesbitt Burns Inc., as an Administrative Agent, and BNY Trust Company of
Canada, as Indenture Trustee. Capitalized terms used herein without definition
shall have the meanings set forth in the Note Purchase Agreement, whether
directly or by reference. The Purchaser represents to and agrees with the Issuer
as follows:

(a) The Purchaser is authorized [to [enter into][become a party to] the Note
Purchase Agreement and to perform its obligations thereunder and to consummate
the transactions contemplated thereby] [to purchase a participation in
obligations under the Note Purchase Agreement]. If the Purchaser is a CP Conduit
and so long as such CP Conduit is a Noteholder of 2011-A Trust Notes, its
Commercial Paper Notes shall be “fully wrapped” (as such phrase is defined in
the Note Purchase Agreement), based on the Support Facility of such CP Conduit.

(b) The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the 2011-A Trust Notes and is able to bear the economic risk of such investment.
The Purchaser has been afforded the opportunity to ask such questions as it
deems necessary to make an investment decision, and has received all information
it has requested in connection with making such investment decision. The
Purchaser has, independently and without reliance upon the Agent, the
Administrative Agents or any other Purchaser, and based on such documents and
information as



--------------------------------------------------------------------------------

it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the 2011-A Lease Agreements, the 2011-A Leased Vehicles, the
Borrower, FinanciaLinx, the Servicer, the Issuer, any Backup Servicer and the
Indenture Trustee and made its own decision to purchase its interest in the
2011-A Trust Notes, and will, independently and without reliance upon an
Administrative Agent, any Agent or any other Purchaser, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis, appraisals and decisions in taking or not taking action
under the Note Purchase Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the 2011-A Lease Agreements, the
2011-A Leased Vehicles, the Borrower, FinanciaLinx, the Servicer, the Issuer,
any Backup Servicer and the Indenture Trustee.

(c) The 2011-A Trust Notes are issued only in minimum denominations of $150,000.

(d) If the Purchaser is a resident of one of the provinces or territories of
Canada or otherwise subject to the laws of Canada, it (A) is entitled under
Applicable Securities Laws in Canada to purchase the 2011-A Trust Notes without
the benefit of a prospectus qualified under such Applicable Securities Laws,
and, without limiting the generality of the foregoing, is purchasing the 2011-A
Trust Notes with the benefit of the prospectus exemption provided by Section 2.3
or Section 2.10 of National Instrument 45 106 – Prospectus and Registration
Exemptions (“NI 45 106”), and (B) is an Accredited Investor or is acquiring the
2011-A Trust Notes at an acquisition cost of not less than $150,000 paid in cash
at the time of such acquisition (and, if applicable, is an eligible securitized
product investor eligible for any relevant prospectus exemption in respect of
securitized products which may apply under Applicable Securities Laws in Canada
at the relevant time);

(e) If the Purchaser is a resident of or subject to the laws of any jurisdiction
other than a province or territory of Canada, (A) it is knowledgeable, or has
been independently advised as to, all Applicable Securities Law and other
Applicable Law of such jurisdiction relating to its purchase of the 2011-A Trust
Notes, (B) the purchase by it of the 2011-A Trust Notes is in compliance with
the requirements of all Applicable Securities Law and other Applicable Law in
such jurisdiction and does not give rise to any registration or similar
requirements in such jurisdiction or any requirements for the delivery of a
prospectus, offering memorandum or similar offering document to it, any third
party approvals of any kind, any filing by the Issuer or it, or any ongoing
obligations of the Issuer in such jurisdiction, (C) it will comply with the
requirements of all Applicable Securities Law and other Applicable Law in such
jurisdiction in connection with its purchase of the 2011-A Trust Notes, and
(D) it is purchasing the 2011-A Trust Notes pursuant to an applicable exemption
from any prospectus, registration or similar requirement under the Applicable
Securities Law of such jurisdiction.

(f) The Purchaser has not received and has not been provided with documents that
may be construed as an “offering memorandum” under Applicable Securities Laws
and the decision to enter into the Agreement and the Purchaser’s investment in
the 2011-A Trust Notes has not been based upon any verbal or written
representation as to fact or otherwise made by or on behalf of the Issuer,
FinanciaLinx or the Borrower except as set forth in the Note Purchase Agreement
and the other Related Documents.



--------------------------------------------------------------------------------

(g) The Purchaser is purchasing the 2011-A Trust Notes as principal for the
Purchaser’s own account or is deemed to be purchasing the 2011-A Trust Notes as
principal for the Purchaser’s own account and not for the benefit of any other
Person.

(h) The Purchaser was not established or recapitalized solely to permit the
acquisition of the 2011-A Trust Notes without the benefit of a prospectus,
offering memorandum or other offering document.

(i) The Purchaser acknowledges that the sale of the 2011-A Trust Notes to the
Purchaser is being made pursuant to an exemption from the prospectus
requirements of Applicable Securities Laws and that, accordingly, any resale of
the 2011-A Trust Notes must be made in accordance with, or pursuant to an
exemption from, or in a transaction not subject to, the prospectus requirements
of Applicable Securities Laws.

(j) The Purchaser acknowledges and agrees that any resale of the 2011-A Trust
Notes shall be made only to a Permitted Transferee that can represent to the
Issuer the matters set out in the paragraphs above, any such resale must be
completed in a manner that does not give rise to any filing, prospectus, or
continuous disclosure requirements, and any such resale is subject to the
delivery of an executed Investment Letter in the form hereof to the Issuer; and

(k) The Purchaser consents to the delivery to the Ontario Securities Commission
and other securities regulatory authorities in Canada, as applicable, of (i) the
Purchaser’s full name, residential address and telephone number; (ii) the number
and type of securities purchased by the Purchaser; (iii) the total purchase
price; (iv) the exemption relied on; and (v) the date of distribution
(collectively, the “Information”) and the Purchaser agrees and acknowledges
that:

(i) The Information is being collected indirectly by the Ontario Securities
Commission and other securities regulatory authorities in Canada, as applicable,
under the authority granted to it in securities legislation;

(ii) The Information is being collected for the purposes of the administration
and enforcement of the securities legislation of Ontario and other provinces in
Canada;

(iii) The Administrative Support Clerk at the Ontario Securities Commission,
Suite 1903, Box 55, 20 Queen Street West, Toronto, Ontario M5H 3S8, telephone
(416) 593 3684, can be contacted to answer questions about the Ontario
Securities Commission’s indirect collection of such information, and

(iv) The Purchaser authorizes the indirect collection of such information by the
Ontario Securities Commission and other securities regulatory authorities in
Canada, as applicable, and will assist the Issuer in the execution and delivery
of any documents with respect to the issue of the 2011-A Trust Notes as may be
required by Applicable Securities Laws.



--------------------------------------------------------------------------------

(l) The Purchaser agrees to comply with the terms of the Note Purchase Agreement
including the confidentiality provisions in Section 6.3 thereof.

(m) This Investment Letter has been duly executed and delivered and constitutes
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws or
equitable principles affecting the enforcement of creditors’ rights generally
and general principles of equity.

 

Very truly yours,

 

[NAME OF PURCHASER]

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF CLOSING DOCUMENTS

 

    

Document

  

Responsible Party

1.    First Omnibus Amendment    Blakes 2.    First Amended and Restated
Supplemental Fee Letter    Blakes 3.    Issuer Order, directing the Indenture
Trustee to authenticate and deliver the new 2011-A Trust Note    Blakes 4.   
New 2011-A Trust Note registered in the name of the New Committed Purchaser.   
Blakes 5.    Receipt from the New Agent regarding its receipt of the new 2011-A
Trust Note    Blakes 6.    Investment Letters of the New Purchasers    Blakes 7.
   Officer’s Certificate of the Issuer with respect to satisfaction of
conditions precedent in the Indenture and Supplemental Indenture    Blakes 8.   

Certificate of Status (or the equivalent thereof) for each of:

 

(i)     Borrower

(ii)    FinanciaLinx

   Blakes 9.   

Opinions of Blakes, counsel to the Borrower, FinanciaLinx and the Issuer, with
respect to:

 

(i)     the First Omnibus Amendment

(ii)    satisfaction of conditions precedent to issuance of new 2011-A Trust
Notes

   Blakes 10.    Opinion of in-house counsel to Performance Guarantor with
respect to the First Omnibus Amendment    GMF 11.    Reliance Letter of Blakes,
counsel to the Borrower, FinanciaLinx and the Issuer, addressed to New Purchaser
Group with respect to its opinions dated July 15, 2011    Blakes 12.    Reliance
Letter of in-house counsel to the Performance Guarantor addressed to the New
Purchaser Group with respect to the opinion dated July 15, 2011    GMF 13.   
Direction to New Agent to use proceeds of its loan to pay down existing
noteholders on a pro-rata basis    Blakes 14.    Subsequent Arrangement Fee
Letter    Blakes



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE II

Commercial Paper Rates

 

Name of CP Conduit

  

Commercial Paper Rate

Plaza Trust   

At the election of the CP Conduit for any Interest Accrual Period, for any day
during such Interest Accrual Period:

 

(a) the weighted average annual rate of interest at which Canadian dollar
denominated commercial paper (other than subordinated commercial paper) is
issued by the CP Conduit and then outstanding specifically to finance the CP
Conduit’s Percentage Interest in the Note Principal Balance hereunder; provided
that the CP Conduit may issue United States dollar denominated commercial paper
and enter into market rate currency swap transactions in connection therewith
and, in such case, the annual rate of interest shall be calculated to reflect
such swap transactions; or

 

(b) the weighted average annual rate of interest applicable to all commercial
paper of the CP Conduit (other than subordinated commercial paper) outstanding
on such day other than any commercial paper issued by the CP Conduit to
specifically fund other pools of assets acquired by the CP Conduit where the
cost of funding in respect of such other pools of assets is determined by
reference to such specifically issued commercial paper; and provided further
that any such commercial paper may be issued in either United States dollars or
Canadian dollars with the appropriate market rate currency swap agreements being
entered into to match such issuance to the funding requirements of the CP
Conduit with the annual rate of interest being calculated to reflect such swap
transactions.